PER CURIAM.
The appellant, who was plaintiff in the trial court, appeals a final judgment entered pursuant to a jury verdict for the defendant. The first assignment of error is that the court erred in admitting into evidence defendant’s exhibit. The brief does not argue this assignment of error; it is therefore abandoned.
The second assignment of error is that the court erred in denying plaintiff’s motion for a directed verdict made at the close of all of the evidence. A review of the record convinces us that jury issues were presented in this cause.
By leave of court the appellant amended his assignments of error and added assignments three, four and five. Assignment three urges that the court erred in its charges to the jury. The record affirmatively shows that the appellant did not object to the instruction given; therefore the assignment directed to the instruction may not now be considered. Rule 1.470(b) RCP, 30 F.S.A. Appellant’s assignment four is insufficient. Municipal Court In and For Coral Gables v. Giblin, Fla.App.1961, 126 So.2d 285; Gregg v. State Road Department, Fla.App.1962, 140 So.2d 328. Appellant’s fifth assignment of error claims the court erred in the denial of post-trial motions. We have examined the record in the light of this assignment and the points raised on appeal and find that no error has been demonstrated.
Affirmed.